Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-31, drawn to a microorganism comprising one or more exogenous DNA sequences encoding at least one wax synthase, one thioesterase and a fatty acyl synthase, classified in C12N9/00.
II. Claim 32, drawn to a method of producing a fatty acid ester comprising utilizing said microorganism, classified in C12P7/6436.
III. Claim 33, drawn to a method of producing a wax comprising utilizing said microorganism, classified in C12P7/6463.
IV. Claim 34, drawn to a method of producing a purified fatty acid derivative comprising utilizing said microorganism, classified in C12P7/6427.
In addition to inventions listed as I-IV above, each invention is additionally and independently directed to one of the following products of unrelated chemical structure (or a method of use thereof):
1) a microorganism comprising at least one enzyme from EC 2.3.1.75,
2) a microorganism comprising at least one enzyme from EC 3.1.2-, 3.1.1-,
3) a microorganism comprising at least one enzyme from EC 2.3.1.86,
4) a microorganism comprising at least one enzyme from EC 2.3.1.75 and one from EC (3.1.2-3.1.1.-),
5) a microorganism comprising at least one enzyme from EC 2.3.1.75 and one from EC 2.3.1.86,
6) a microorganism comprising at least one enzyme from EC 3.1.2-, 3.1.1-, and one from EC 2.3.1.86, and
7) a microorganism comprising at least one enzyme from EC 3.1.2-, 3.1.1-, and one from EC 2.3.1.86, and one from EC 2.3.1.75.
When electing any of the inventions of Groups I-IV above, applicant is advised to simultaneously elect an invention from Groups 1-7 as well. This is not a species election.
The inventions are independent or distinct, each from the other because:
Inventions I and  II (or III or IV)  are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, said methods may utilize chemicals to produce said fatty acid ester, derivative or said wax by synthetic methods, wherein said synthetic methods utilize products which are totally different than microorganism of Group I.
The methods of Groups II-IV are patentably district each from the other because each method has different steps and different end points.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention from Groups I-IV to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species of separate torture or a method of use thereof:
a) a microorganism of Group I(1), further comprising DNA expressing any single enzyme/protein from claim 23,
b) a microorganism of Group I(1), further comprising any deletion of a single gene listed in claim 24, 
c) a microorganism of Group I(1), further comprising DNA expressing any single enzyme/protein listed in claim 27,
d) a microorganism of Group I(2), further comprising DNA expressing any single enzyme/protein from claim 23,
e) a microorganism of Group I(2), further comprising deletion of any single gene listed in claim 24, 
f) a microorganism of Group I(3), further comprising DNA expressing any single enzyme/protein listed in claim 27,
g) a microorganism of Group I(4), further comprising DNA expressing any single enzyme/protein from claim 23,
h) a microorganism of Group I(5), further comprising deletion of any single gene listed in claim 24, and 
i) a microorganism of Group I(6), further comprising DNA expressing any single enzyme/protein listed in claim 27.
Etc. 
For purposes of brevity, all thousands and thousands of species recited in pending claims are not spelled out.
Applicant is required under 35 U.S.C. 121 to simultaneously elect an invention from Groups I-IV above, and an invention from Groups 1-7 above, when applicable, and simultaneously elect a single disclosed species from Groups a-i above, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 21-34 are generic.
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse claiming the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/           Primary Examiner, Art Unit 1656